                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 HOWARD O. KIEFFER,                                Case No. 19‐CV‐0899 (PJS/SER)

                      Petitioner,

 v.                                                            ORDER

 WARDEN M. RIOS,

                      Respondent.



      Howard O. Kieffer, pro se.

      Andrew Tweeten, UNITED STATES ATTORNEY’S OFFICE, for
      respondent.

      This matter is before the Court on petitioner Howard O. Kieffer’s objection to

Magistrate Judge Steven E. Rau’s Report and Recommendation (“R&R”) filed on

June 25, 2019. Judge Rau recommends dismissal of Kieffer’s petition under 28 U.S.C.

§ 2241. The Court has conducted a de novo review. See 28 U.S.C. § 636(b)(1); Fed. R.

Civ. P. 72(b). Based on that review, the Court overrules Kieffer’s objection and adopts

the R&R. Only one issue merits comment:

      On May 9, 2018, Kieffer was sentenced to a 24‐month term of imprisonment for

violating the terms of his supervised release. ECF No. 8 at 9. Prior to the revocation of

his supervised release, Kieffer was sentenced to a 99‐month term of imprisonment,



                                           -1-
which he completed on December 30, 2016. ECF No. 2 at 1‐2. Kieffer claims that the

Bureau of Prisons (“Bureau”) miscalculated his good‐conduct time under 18 U.S.C.

§ 3624(b), as amended by the First Step Act of 2018, Pub. L. No. 115‐391, 132 Stat. 5194,

5210 (2018).

       The First Step Act alters the method of calculating good‐conduct time under

18 U.S.C. § 3624(b). Under the previous method, a prisoner could earn up to 47 days of

good‐conduct time for each year of imprisonment. See Barber v. Thomas, 560 U.S. 474,

479 (2010). Under the 2018 amendment, a prisoner may now earn up to 54 days of

good‐conduct time for each year of imprisonment. 132 Stat. at 5210. Pursuant to the

First Step Act, the Bureau notified Kieffer on June 24, 2019 that his projected release

date had been moved from December 15, 2019 to December 1, 2019. ECF No. 14 at 2.

Kieffer maintains, however, that he should also be credited with the good‐conduct time

he would have received on his original 99‐month sentence if the First Step Act had been

enacted at the time he was serving that sentence.

       Kieffer’s assertion that the Bureau should have recalculated his good‐conduct

time by aggregating his original 99‐month sentence and his present 24‐month sentence

fails as a matter of law.1 As the District of New Jersey, the Northern District of West


       1
        As Judge Rau noted, Kieffer’s argument was premature at the time the R&R was
issued on June 25, as the relevant provision of the First Step Act was not effective until
July 19, 2019. See 132 Stat. at 5196, 5213. As the July 19 deadline has since passed,
                                                                               (continued...)

                                             -2-
Virginia, and the Western District of Wisconsin have all squarely held in considering

precisely this question, a revocation sentence is separate and distinct from the original

underlying sentence for purposes of calculating good‐conduct time. See Racine v. Fed.

Bureau of Prisons, Civ. A. No. 07‐1834 (JBS), 2007 WL 1585154, at *5 (D.N.J. May 31, 2007)

(“[T]his Court finds no merit to Racine’s contention that his sentence on violating

supervised release is a continuation of and part of his original custodial term on his

underlying drug conviction. While supervised release is imposed as part of the original

sentence, any incarceration ensuing from the revocation of supervised release is

generally based on new conduct, and ‘is wholly derived from a different source, and

has different objectives altogether; it is therefore a different beast.’” (quoting United

States v. McNeil, 415 F.3d 273, 277 (2d Cir. 2005))); Stelluto v. Wendt, No. Civ. A.

105CV31, 2005 WL 3277661, at *3 (N.D. W. Va. Nov. 30, 2005) (declining to aggregate

petitioner’s initial sentence and revocation sentence for purposes of calculating good‐

conduct time); Schmitz v. Scibana, No. 04‐C‐414‐C, 2004 WL 1563302, at *1 (W.D. Wis.

July 9, 2004) (“[P]etitioner has already completed the 60‐month sentence and is now

serving a new one. He points to no authority that would allow this court to either treat

the two sentences as one or order the bureau to remedy a past erroneous calculation by

making up the difference on a new sentence.”). Accordingly, Kieffer is eligible to earn


       1
        (...continued)
Kieffer’s argument is now timely.

                                             -3-
additional good‐conduct time under the First Step Act only for the 24‐month sentence he

is currently serving.

                                        ORDER

       Based on all of the files, records, and proceedings herein, the Court ADOPTS the

R&R [ECF No. 13]. Accordingly, IT IS HEREBY ORDERED THAT petitioner’s

28 U.S.C. § 2241 petition for writ of habeas corpus [ECF No. 1] is DISMISSED

WITHOUT PREJUDICE.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


 Dated: August 23, 2019                      s/Patrick J. Schiltz
                                             Patrick J. Schiltz
                                             United States District Judge




                                          -4-
